Citation Nr: 1027496	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an increased initial rating for irritable 
bowel syndrome (IBS).


INTRODUCTION

The Veteran served on active duty from June 1980 to November 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that 
denied increased ratings for GERD and IBS.  These claims were 
previously remanded in July 2006 and June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

The issue regarding apportionment of the Veteran's benefits is 
the subject of a separate decision because that claim is a 
contested claim.


REMAND

The July 2006 remand requested that private treatment records be 
obtained and that the Veteran be examined for the severity of the 
disabilities at issue.  After the records and examination were 
obtained, the claims were to be readjudicated and a supplemental 
statement of the case was to be issued.  While some of the 
development requested in the July 2006 remand may have been 
completed, the record does not contain a supplemental statement 
of the case with regard to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

Ensure that the action requested in the July 
2006 remand is completed.  Then, readjudicate 
the claims.  If any decision is adverse to 
the Veteran, issue a supplemental statement 
of the case and allow the appropriate time 
for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


